698 S.E.2d 653 (2010)
In the Matter of M.X.
appealed by Yuecai Meng.
No. 527P09-3.
Supreme Court of North Carolina.
June 16, 2010.
Bin Xu, pro se, and for Yuecai Meng.
J. Edward Yeager, Jr., Kathleen A. Widelski, Senior Associate Attorney, for Mecklenburg County DSS.
Nita Kay Stanley, for M.X.
Pamela Newell Williams, Appellate Counsel/GAL, for M.X.

ORDER
Upon consideration of the petition filed by Respondent (Mother) on the 29th of April 2010 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 16th of June 2010."